Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/02/2014 have been fully considered but are not persuasive to overcome the rejection.  Examiner responds to the Applicant’s argument as the following reasons:
With respect the Rejection Under 35 USC 103: Applicant argues that Pham and Onofrio do not teach:
 “(i) a first neural network feature encoder to extract a set of lane features from a lane, and (ii) a second neural network obstacle feature encoder applied to a moving obstacle to obtain a set of obstacle features of the moving obstacle”.  
The combination of Pham and Onofrio is not obvious.
Examiner does not agree the Applicant’s argue
Examiner’s Response:
Pham at [0024] thru [0048], Fig.1  teaches that aa data flow illustrating a process for training a NN to detect intersection pose information for navigating intersections using outputs from sensors of a vehicle.  The vehicle includes sensors for detecting lane features, and moving obstacle (such as moving vehicle, pedestrian, bicycle, and etc.) which applied to the DNN to assist the vehicle navigating thru intersections which meets the subject matter of (i) and (ii).  Examiner pointed out Pham teaches at [0169]+ which means Applicant should 
The claim features are clearly shown by Pham and Onofrio, and reason for expecting the success of combination, and in response to Applicant’s argument that there is no suggestion to combine the references, the Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and the secondary references.  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  
Therefore, the Final Rejection sent out on 09/21/2021 still remains.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662